DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-4) in the reply filed on August 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The abstract of the disclosure is objected to because pearlite is misspelled in line 15.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, it is unclear how the claimed grain size is measured.  The specification provides specific methods for these measurements, but it is unclear whether the 

Further regarding claim 1, it is unclear what is meant by the phrase “deviation in yield strength in a width direction”.

Regarding claim 2, it is unclear how and where the number of precipitates are measured.  The specification provides specific methods for these measurements, but it is unclear whether the claim is limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claim is indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Regarding claim 3, it is unclear how a separation on a fracture surface of an impact specimen is measured.  The specification provides specific methods for this measurement, but it is unclear whether the claim is limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claim is indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Regarding claim 4, it is unclear how the yield strength and tensile strength are measured.  The specification provides specific methods for these measurements, but it is unclear whether the claims are limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are 
]
Further regarding claims 2-4, claims 2-4 are further rejected for their incorporation of the above due to their dependencies on claim 1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (CN105463324 B machine translation, and original for tables, original of record in the IDS dated December 08, 2020), hereinafter Bai.

Regarding claim 1, Bai teaches a high tenacity (high strength and toughness) steel (claim 1) that is rolled at 740-810 degrees Celsius (claim 5; hot rolled) with a polygonal ferrite volume ration of 40-90% and a ferrite grain size of 10 microns or less (Pg. 7 [4]; an area can be chosen based on this area fraction where the polygonal ferrite area fraction is also 40-90%; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), no deviation in yield strength is taught by Bai and therefore it is presumed to be 0, of a composition as shown in the below table.  Further, as Bai teaches a substantially identical steel as that which the applicant claims and discloses having a deviation in yield strength in a width direction of 35 MPa or less, one would reasonably expect the article of Bai to possess the claimed properties, absent an objective showing.  See MPEP 2112. The third example of Bai in Table 1 results in relational expression 1 of 1.615, and a relational expression 2 of 3, which meet the required ranges; the relational expression 3 result is 3.11; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the C and Mn values, which would result in meeting the relational expression 3 requirements.  The motivation 

Table
Element
Cl. 1 Weight %
*Bai Pg. 3 [4] -[5] Mass%*
+Bai Ex. 3
+ Bai Ex. 4
Rationale to Optimize 
C
0.07-0.13
0.015-0.085
0.07
0.083
Pg. 3 [7]; added to provide solution strengthening and precipitation strength; limited to avoid reducing toughness and weldability
Si
0.20-0.50
0.1-0.5
0.17^
0.15^
Pg. 3 [8]; added to provide solution strengthening and deoxidizing; limited to avoid deterioration of welding
Mn
0.05-0.9
0.4-1.5
0.75
0.45
Pg. 3 [9]-Pg. 4 [1]; added to  provide solution strengthening and decrease gamma to alpha phase transition temperature; limited to avoid reducing low temperature flexibility
P
<=0.03
<= 0.015
0.012
0.011
Pg. 5 [5]; inevitable impurities, carries out inclusion morphology control to sulfide and provides good low temperature impact toughness
S
<=0.02
<=0.003
0.0010
0.0024


0.005-0.03
0.01-0.06
0.015
0.017
Pg. 4 [5]; added to provide precipitation strengthening; limited to avoid negatively impacting crystal grain refinement
Mo
.01-0.15
0.04-0.09
0.06
0.07
Pg. 4 [3]; added to improve structural homogeneity; limited to avoid damaging the plasticity
Cr
0.3-0.6
0.1-0.4
0.30
0.38
Pg. 4 [2]; added to improve tissue and performance uniformity, limited to avoid cracking
Ti
0.005-0.03
0.005-0.02
0.015
0.017
Pg. 5 [1]; added to improve weldability; limited to avoid impacting crystal growth
Cu
0.1-0.35
<= 0.4
--^
0.12
Pg. 4 [4]; added to improve solution strengthening and corrosion resistance; limited to avoid brittleness
Ni
0.05-0.3
<= 0.4
0.15
0.36^

N
<= 0.007
<= 0.01
0.0040
0.0040
Pg. 5 [3]; added to improve durability and limited to avoid toughness deterioration
Ca
0.001-0.006
0.001-0.005
0.0030
0.0023
Pg. 5 [6]; added to control sulfide and improve steel plate anisotropy
Al
0.01-0.05
0.02-0.045
0.040
0.030
Pg. 5 [7]; added to deoxidize and help crystal grain thinning
Fe & impurities
balance
remaining


N/A remainder

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

+A prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

^These are result effective variables, which are provide a motivation to experiment to reach a workable product in the claimed  range, see far right column for rationale to optimize. (MPEP 2144.05 II. B

Regarding claim 2, Bai teaches each claim limitation of claim 1, as discussed above.  Bai does not specifically teach wherein the hot-rolled steel sheet has precipitates in which the number of precipitates of 20 nm or less per mm2 is 7x108 or more.  However, Bai teaches a substantially identical steel as that which the applicant claims and discloses having precipitates in which the number of precipitates of 20 nm or less per mm2 is 7x108 or more, one would reasonably expect the article of Bai to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Regarding claim 3, Bai teaches each claim limitation of claim 1, as discussed above.  Bai does not specifically teach wherein the hot-rolled steel sheet has an impact toughness measured through a Charpy impact test at a temperature of negative 60 Celsius of 95 J or more, and separation on a fracture surface of an impact specimen of 0.01 mm or less.  However, Bai teaches a substantially identical steel as that which the applicant claims and discloses has an impact toughness measured through a Charpy impact test at a temperature of negative 60 Celsius of 95 J or more, and separation on a fracture surface of an impact 

Regarding claim 4, Bai teaches each claim limitation of claim 1, as discussed above.  Bai further teaches a yield strength of greater than or equal to 450 MPa and a tensile strength of greater than or equal to 535 MPa (Pg. 3 [6]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  Absent a specific temperature for measuring these, one of ordinary skill in the art at the time the invention was filed would know they were determined at room temperature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784